DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  group 1 comprising claims 1 – 14 and 16 – 20  in the reply filed on 8/16/2022 is acknowledged.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2 and 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 2015/024373 A1; hereinafter “Xia”) in view of  Rindorf et al. (WO 2016/050837 A1; hereinafter “Rindorf”).
Regarding claim 1, Xia teaches a microfluidic routing device  (microfluidic chip 100; figure 1; paragraphs [0073] – [0100]) for routing objects of interest in a microfluidic flow, the microfluidic routing device comprising:
a substrate (top structural layer 104; paragraph [0079]; figure 1);
a first layer (layer 103) provided on the substrate, in which the first layer forms a bottom wall of a microfluidic channel (channels 140, 141, 142, 162 and 164), wherein at least two holes through the first layer form respectively an inlet (buffer inputs 107 and 108) and an outlet (output channels 140 and 142) for the microfluidic channel;
a second layer (layer 101) spaced away from the first layer, in which the second layer forms a top wall of the microfluidic channel, wherein the second layer is configured to transmit an optical signal from the microfluidic channel (covering 132 located in the window 152; figure 1; paragraphs [0115] and [0116]); and
an actuator for actuating the objects of interest in a sorting junction of the microfluidic channel (piezoelectric actuator assemblies 109 and 110 connected to channel 162; figures 1, 2A and 4).
The microchip comprises several outlets formed by the spacer as a continuation of the channels diverting form the junction. This configuration allows the handling of fluid flow into and out of the hip while allowing signal collection. The microfluidic routing device differs from the disclosed microfluidic chip in that the outlet holes are located through the first layer. However, the location of through-holes acting as outlets of a microchannel in the same layer as the through-holes acting as inlets is a well known alternative in the microfluidics art as exemplified by Rindorf. Rindorf teaches a microfluidic focusing and sorting device (page 1, lines 3 – 7; figures 3 and 12 – 14) comprising a microfluidic channel (4) comprising a bottom wall and two holes normal to the channel (corresponding to the inlet 32 (bottom sheath) and the outlet 34 (waste)) that have to be located within the same layer (either the layer comprises an engraved channel with two through-holes, or the layer comprises only two through-holes with a space in between acting as the bottom wall of the microfluidic channel. The holes in figures 3 or figures 12 – 14 comprise two parallel walls normal to the channel. In addition, the fluidic channels connected to the inlet (32) and outlet (34) are also indicated. Furthermore, the mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art (see MPEP § 2144.04).  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein a first layer is provided on the substrate in which the first layer forms a bottom wall of a microfluidic channel, wherein at least two holes through the first layer form respectively an inlet and an outlet for the microfluidic channel as an alternative fluidic connection.
Regarding claim 2, Xia teaches the microfluidic routing device of claim 1, further comprising a spacer layer for spacing the second layer away from the first layer and for defining the microfluidic channel (Xia teaches  parallel substrates, such as the stack of layers shown in figure 12, are fabricated individually with the structures, such a  the fluid channels and optical sorting chambers in the substrate plane, and through-holes normal to the substrate plane, such that in the case of using four substrate layers, two substrates are single sided (the substrate and first layer), one substrate is double sided (the spaced layer) and one plate is a lid (the second layer) (page 28, line 20 – page 29, line 2)).
Regarding claim 11, Xia teaches the microfluidic routing device of claim 1, wherein the microfluidic routing device is configured to, in or near a validation detection region (e.g., interrogation chamber 129; figures 2A, 4 and 5; paragraphs [0083], [0113] and [0114]), detect an object of interest after leaving the sorting junction.
Regarding claim 12, Xia teaches the microfluidic routing device of claim 1, further comprising a capture region (e.g., the right output channel 142 or left output channel 140; paragraph [0121]; figure 5B) for capturing the objects of interest after leaving the sorting junction.
Regarding claim 13, Xia teaches a disposable microfluidic router cartridge comprising an enclosure and a microfluidic routing device in accordance with claim 1, the microfluidic routing device being encapsulated in the enclosure (e.g., the disclosed chip device 100 can be integrated with cassette 212 and holder 200; paragraphs [0149] - [0153]; figure 6). 
Claim(s) 3  and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 2015/024373 A1; hereinafter “Xia”) and Rindorf et al. (WO 2016/050837 A1; hereinafter “Rindorf”), and further in view of  Rothberg et al. (US 2018/0328850 A1; hereinafter “Rothberg”).
Regarding claims 3 and 16, Xia does not specifically teach the microfluidic routing device of claim 1 or 2, wherein the first layer comprises a waveguide for conveying a light wave and an input light coupler for coupling the light wave into the waveguide from an external source.
Rothberg teaches a microfluidic device comprising a pixel waveguide and multiple light couplers with a sample well layer for use with an external light source (paragraph [0269]; figure 7-1B). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide for the microfluidic routing device of claim 1, wherein the first layer comprises a waveguide for conveying a light wave and an input light coupler for coupling the light wave into the waveguide from an external source.
Allowable Subject Matter
Claims 4 – 10, 14 and 17 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the cited prior art neither teaches nor fairly suggests the microfluidic routing device of claim 3, wherein the input light coupler is configured to couple the light wave into the waveguide from a side of the first layer that is opposite from the side on which the first layer abuts on the substrate. 
Regarding claim 5, the cited prior art neither teaches nor fairly suggests the microfluidic routing device of claim 3, wherein the first layer comprises an output light coupler for coupling light out of the waveguide and into the microfluidic channel.
Regarding claim 6, the cited prior art neither teaches nor fairly suggests the microfluidic routing device of claim 1, wherein the second layer comprises an optical element for refracting or diffracting the optical signal toward a predetermined region of space outside the microfluidic routing device for receiving a light transducing element.
Regarding claim 9, the cited prior art neither teaches nor fairly suggests the microfluidic routing device of claim 1, wherein the actuator is configured to receive or both of an electric supply and a control signal via at least one electrical conductor provided through the substrate, in which the at least one electrical conductor forms an externally accessible contact on the side of the substrate that is opposite to the side of the substrate on which the microfluidic channel is provided.
Regarding claim 10, the cited prior art neither teaches nor fairly suggests the microfluidic routing device of claim 1, further comprising a momentum detection region in the sorting junction or upstream with respect to the sorting junction, wherein the microfluidic routing device is configured to, in or near the momentum detection region, sense a linear moment or velocity of an object approaching the sorting junction or wherein the momentum detector is configured to trigger a routing signal.
Regarding claim 14, the cited prior art neither teaches nor fairly suggests the microfluidic router system comprising a microfluidic router cartridge in accordance with claim 13, and an instrumentation module, wherein the instrumentation module and the microfluidic router cartridge are configured to facilitate the microfluidic router cartridge to be mounted into or onto the instrumentation module to facilitate an analysis or a processing of a fluid sample comprising objects of interest, the instrumentation module comprising a light transducing element for receiving an optical signal indicative of an object of interest in a microfluidic channel of the microfluidic routing microfluidic routing device in the cartridge.
Regarding claim 18, the cited prior art neither teaches nor fairly suggests the microfluidic routing device of claim 2, wherein the second layer comprises an optical element for refracting or diffracting the optical signal toward a predetermined region of space outside the microfluidic routing device for receiving a light transducing element.
Regarding claim 19, the cited prior art neither teaches nor fairly suggests the microfluidic routing device of claim 2, wherein the actuator is configured to receive or both of an electric supply and a control signal via at least one electrical conductor provided through the substrate, in which the at least one electrical conductor forms an externally accessible contact on the side of the substrate that is opposite to the side of the substrate on which the microfluidic channel is provided.
Regarding claim 20, the cited prior art neither teaches nor fairly suggests the microfluidic routing device of claim 2, comprising a momentum detection region in the sorting junction or upstream with respect to the sorting junction, wherein the microfluidic routing device is configured to, in or near the momentum detection region, sense a linear moment or velocity of an object approaching the sorting junction or wherein the momentum detector is configured to trigger a routing signal. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Xia et al. (US 2015/0111196 A1) teach a related microfluidic chip comprising  piezoelectric actuator assemblies on-chip (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796